Title: To Thomas Jefferson from Jean Nicolas Démeunier, 6 January 1786
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



Monsieur
rue de La Sourdière No. 15 Le 6 Janvier 1786

Je désirois avoir L’honneur de vous consulter sur L’article général etats-unis et sur quelques articles particuliers de vos différentes provinces, que j’insérerai dans L’Economie politique et La diplomatique, partie de L’Encyclopedie Methodique dont je suis chargé: vous vous êtes prêté, à cette grace que vous a demandé pour moi, M. Le Duc de La Rochefoucauld, et je vous prie, Monsieur, de m’indiquer Les momens que vous aurés La bonté de me donner. Je voudrois que vos affaires vous permissent de m’accorder un entretien un peu Long: J’ai beaucoup de choses à soumettre à votre examen; et vous êtes si éclairé, Monsieur, que je profiterai de vos Lumières avec beaucoup d’empressement.
J’ai L’honneur de vous envoyer, Monsieur, Le premier volume de L’ouvrage qui doit contenir L’article etats unis. Il sera peutêtre utile au Congrès et je suis bien aise de Le déposer dans Sa bibliothéque ou dans La vôtre. Je vous demande La permission, Monsieur, de vous adresser Les volumes qui suivront. Les articles Caroline Septentrionale, Caroline Meridionale et Connecticut se trouvent dans ce premier volume; il a fallu Les composer sans autres mémoires que Les Constitutions de ces 3 provinces; et emprunter quelques details déjà connus: aussi sont ils bien foibles: Je ne craindrai pas de vous avertir, Monsieur, que vous serés plus content des autres. Mon zèle pour La gloire et La prospérité de vos nouvelles républiques est très vif, et si Je ne puis y Contribuer qu’en Les faisant bien Connoître, Je Leur donnerai du moins Cette preuve d’attachement.
Daignés recevoir ici, Monsieur, Les hommages qu’on doit à un homme qui a défendu La cause d’amerique avec tant de Succès, et qui pour faire des ouvrages excellens n’a besoin que de jetter quelques notes sur Le papier.
Agrées aussi Le respect avec Lequel J’ai l’honneur d’être Monsieur Votre très humble et très obeissant serviteur,

Démeuneir

